UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
STEVE ANTHONY OAKLEY,
Petitioner,
20-CV-2972 (JMF)
-\V-
: TRANSFER ORDER
WILLIAM BARR, in his official capacity as the Attorney :
General of the United States, et al, :
Respondents. :
Xx

JESSE M. FURMAN, United States District Judge:

Yesterday, Petitioner, currently in immigration custody at Bergen County Jail, located in
Hackensack, New Jersey, petitioned for the writ of habeas corpus in light of the threat posed by
COVID-19. In response to the Court’s Order to Show Cause, see ECF No. 5, and Respondent’s
letter motion opposing venue in the Southern District of New York, see ECF No. 6, Petitioner
has now consented to the transfer of this case to the District of New Jersey, see ECF No. 9.

Accordingly, the Clerk of Court is directed to TRANSFER this case forthwith (i.e.,
without waiting the seven days specified in Local Civil Rule 83.1) to the United States

District Court for the District of New Jersey, and to close the case on this Court’s docket.

SO ORDERED. CC ;
Dated: April 14, 2020

New York, New York piss M-¥URMAN
ban States District Judge
